        Case 3:17-md-02777-EMC Document 583 Filed 08/01/19 Page 1 of 4

                                                                     1650 Arch Street, Suite 2210
                                                                          Philadelphia, PA 19103
                                                                        www.AngeionGroup.com



           Report of Notice and Claims Administrator on the
         Progress and Compliance of the Class Claims Program
         Under the Consumer Class Action Settlement and the
             United States and California Consent Decree

 Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices, and Products Liability Litigation
                               MDL No. 2777 (N.D. Cal.)


                                       August 1, 2019




                                       OVERVIEW
               On May 3, 2019, the Court granted final approval of the settlements in the
Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices, and Products Liability Litigation
(“Final Approval”), including the Consumer Class Action Settlement Agreement (“Settlement
Agreement”) and the United States and California Consent Decree (“Consent Decree”). This
report was prepared by Angeion Group, the Notice and Claims Administrator, and summarizes
the progress of the Class Notice and Claims Program. As of July 23, 2019, FCA has received a
total of 30,924 claim submissions (as described below). As of July 25, 2019, FCA has made
payment offers to 6,519 Class Members, of which 4,595 offers have been accepted, representing
a total monetary value over $11,032,020.


                                 STATUS OF CLAIMS

                                Claim Submission Deadlines
              In accordance with the Settlement Agreement, the deadline for filing a complete
and valid Claim for Current Owners and Current Lessees is February 3, 2021 (twenty-one (21)
months from the Court’s Final Approval). The deadline for filing a complete and valid Claim for
Former Owners and Former Lessees is August 1, 2019 (ninety (90) days from the Court’s Final
Approval).

                FCA worked with Angeion and the Plaintiffs’ Steering Committee to create a
Claims Portal for Class Members to submit their claims online. The Claims Portal launched on
May 3, 2019 and is available through the settlement website (www.ecodieselsettlement.com) or
directly at https://fcacommunity.force.com/EcoDieselSettlement/s/ClaimSubmission.
         Case 3:17-md-02777-EMC Document 583 Filed 08/01/19 Page 2 of 4




              FCA also maintains a mailbox for Class Members to submit paper Claim Forms:
EcoDiesel Settlement Claims, P.O. Box 2960, Farmington Hills, MI 48333-2960.

                                              Claim Submissions
               The chart below summarizes the claim submissions received by FCA as of July 23,
2019 (as reported to Angeion by FCA).1

                                                     Former                         Current
     Category                                        Owners/Lessees                 Owners/Lessees
                                                     (as of July 23, 2019)          (as of July 23, 2019)

     Claims Submitted
                                                                3,506                         27,418
     (excluding Ineligible Claims)

     Claims Pending Initial Review                              2,622                         20,710

     Claim Under Review for
                                                                  49                           369
     Completeness and Eligibility

     Claims Pending Additional
     Information to Confirm                                       81                           491
     Completeness

     Offers Sent to Class Members with
                                                                 155                          1,689
     Completed Claims

     Offer Package Under Review by
                                                                  3                             34
     FCA

     Offer Packages Returned by
     Claimant is Incomplete and                                   7                             46
     Requires Additional Steps

     Claims Awaiting Completion of
     Approved Emissions Modification                             N/A                           442
     (that are otherwise finalized)

     Claims Approved For Payment                                  39                           607

     Payment Sent                                                397                          3,015

     Claims Deemed Ineligible                                    153                            15



1
         These figures include all claims submitted online and via email, as well as claims submitted by postal mail
that have been scanned and processed and that are not duplicative of claims submitted through the other channels.

                                                         -2-
        Case 3:17-md-02777-EMC Document 583 Filed 08/01/19 Page 3 of 4




     STATUS OF APPROVED EMISSIONS MODIFICATION (“AEM”)
          INSTALLATION AND SETTLEMENT PAYMENTS

                                       Status of AEMs

              FCA has reported to Angeion that as of July 23, 2019, 40,358 vehicles have
received the Approved Emissions Modification pursuant to the procedures described in the
Consent Decree.

               Additionally, FCA has reported to Angeion that as of July 23, 2019, 3,622 Class
Members who have completed their settlement claims and executed their Offer Packages have
successfully received the AEM.

                               Status of Settlement Payments

              Angeion mails settlement checks to claimants every 14 days based upon the
encrypted payment data records transferred to Angeion from FCA. Since the last Progress Report,
Angeion received the following batches of settlement check payment data from FCA.


                                Total Check                        Total Check        Date
Date File      Former                            Current
                                  Amount                             Amount          Checks
Received     Owners/Lessees                    Owners/Lessees
                                 (Former)                           (Current)        Mailed

6/3/2019           149          $147,510.00           458         $1,300,380.00     6/17/2019

6/17/2019           91           $90,090.00           718         $2,041,725.00     7/1/2019

7/1/2019            83           $82,170.00          1055         $3,007,140.00     7/15/2019

7/15/2019           74           $73,260.00           784         $2,259,165.00     7/29/2019


             The following chart summarizes the cumulative statistics for all Settlement Checks
Angeion has mailed to date.


      Former             Total Check Amount           Current            Total Check
    Owners/Lessees             (Former)             Owners/Lessees     Amount (Current)

            397               $393,030.00               3,015              $8,608,410




                                              -3-
        Case 3:17-md-02777-EMC Document 583 Filed 08/01/19 Page 4 of 4




      CLAIMANT COMMUNICATIONS AND FUTURE REPORTING

               As of July 23, 2019, FCA has reported to Angeion that there have been 190,886
unique visitors to the Settlement website.

              As of July 23, 2019, FCA has reported to Angeion that a total of 41,194 unique
email addresses have registered on the Settlement website to receive email updates on the
Settlement.

               As of July 23, 2019, FCA has reported to Angeion that they have received a total
of 35,667 calls at the FCA customer care phone number relating to the Settlement since the Claim
Portal opened on May 3, 2019.

               Angeion is scheduled to provide monthly updates of this Progress and Compliance
Report to the Court and the Parties. The next report is scheduled to be provided on September 3,
2019.



Prepared by:

Angeion Group                                       _____________________________
1650 Arch Street, Suite 2210                        Charles E. Ferrara
Philadelphia, PA 19103                              Sr. Business Resource Liaison




                                              -4-
